LOBRANO, Judge,
concurs.
I concur in the majority result with the additional comment that there is no prohibition that prevents the parties to a lease agreement from shifting the risk of loss that is otherwise provided for in the Civil Code. That is, absent contractual language to the contrary, Civil Code Article 2723 would, as the majority indicates, control. However, the issue for the trial court to determine is whether the parties intended to shift the loss of the movables to the lessee, regardless of the cause of the loss.